USCA4 Appeal: 22-6114      Doc: 5         Filed: 04/18/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6114


        DEANDRE JAMES,

                             Petitioner - Appellant,

                      v.

        PAUL ADAMS,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:20-cv-00248-JPB)


        Submitted: April 1, 2022                                            Decided: April 18, 2022


        Before WYNN and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Remanded by unpublished per curiam opinion.


        DeAndre James, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6114       Doc: 5          Filed: 04/18/2022      Pg: 2 of 3




        PER CURIAM:

               DeAndre James seeks to appeal the district court’s order dismissing without

        prejudice his 28 U.S.C. § 2241 petition for lack of jurisdiction. 1 When the United States

        or its officer or agency is a party in a civil case, parties are accorded 60 days after the entry

        of the district court’s final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(B),

        unless the district court extends the appeal period under Fed. R. App. P. 4(a)(5), or reopens

        the appeal period under Fed. R. App. P. 4(a)(6). However, if a party moves for an extension

        of time to appeal within 30 days after expiration of the original appeal period and

        demonstrates excusable neglect or good cause, a district court may extend the time to file

        a notice of appeal. Fed. R. App. P. 4(a)(5)(A); Washington v. Bumgarner, 882 F.2d 899,

        900-01 (4th Cir. 1989).

               The district court’s order was entered on the docket on November 8, 2021. James

        filed his notice of appeal on January 24, 2022, after the expiration of the 60-day appeal

        period but within the 30-day excusable neglect period. 2 Because James’ notice of appeal

        contained language requesting an extension of time to file his appeal, we construe it as a

        motion for an extension of time under Fed. R. App. P. 4(a)(5). Accordingly, we remand




               1
                 Although the district court dismissed the petition without prejudice, the dismissal
        order is final and appealable because mere amendment cannot cure the deficiencies
        identified by the district court. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir.
        2020), cert. denied, 141 S. Ct. 1376 (2021).
               2
                For the purpose of this appeal, we assume that the date appearing on the notice of
        appeal is the earliest date James could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                       2
USCA4 Appeal: 22-6114      Doc: 5        Filed: 04/18/2022     Pg: 3 of 3




        this case to the district court for the limited purpose of determining whether James

        demonstrated excusable neglect or good cause warranting an extension of the 60-day

        appeal period. The record, as supplemented, may then be returned to this court for further

        consideration.

                                                                                    REMANDED




                                                    3